      Case 4:21-cv-00597 Document 1 Filed on 02/24/21 in TXSD Page 1 of 8




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 EILEEN T. WALSH,

        Plaintiff,

 v.                                                  Case No. 4:21-cv-00597

 GC SERVICES LIMITED PARTNERSHIP,

        Defendant.

                                         COMPLAINT

       NOW COMES Plaintiff, EILEEN T. WALSH, through undersigned counsel, complaining

of Defendant, GC SERVICES LIMITED PARTNERSHIP, as follows:

                                 NATURE OF THE ACTION

       1.      This action is seeking redress for Defendant’s violation(s) the Fair Debt Collection

Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                JURISDICTION AND VENUE

       2.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(1).

                                             PARTIES
       4.      EILEEN T. WALSH (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided in Connecticut.

       5.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3).

       6.      GC SERVICES LIMITED PARTNERSHIP (“Defendant”) is a corporation

organized and existing under the laws of Delaware.




                                                1
      Case 4:21-cv-00597 Document 1 Filed on 02/24/21 in TXSD Page 2 of 8




       7.      Defendant has its principal place of business at 6330 Gulfton Street, Houston,

Texas 77081.

       8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

       9.      Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                     FACTUAL ALLEGATIONS

       10.     In or around June of 2020, Plaintiff started to receive collection phone calls.

       11.     Upon answering said collection phone calls, Plaintiff discovered it was Defendant

calling attempting to collect an alleged consumer debt owed to Citibank for a Sears Credit Card.

       12.     The alleged consumer debt is a “debt” as defined by 15 U.S.C. § 1692a(5).

       13.     After receiving the initial phone call on or around June 2, 2020, Plaintiff next heard

from Defendant via a written communication.

       14.     The written communication was sent on or around June 23, 2020. (“Defendant’s

Letter”).

       15.     Defendant’s Letter depicted, in pertinent part:



                                    Intentionally Left Blank




                                                 2
      Case 4:21-cv-00597 Document 1 Filed on 02/24/21 in TXSD Page 3 of 8




       16.      Defendant’s Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

       17.     Defendant’s Letter is the only written correspondence that Plaintiff has received

from Defendant.

       18.     Upon reviewing Defendant’s collection letter, Plaintiff was confused as to what the

settlement offer and terms specifically entailed.

       19.     Specifically the language referenced in paragraph 15 above next to the * confused

Plaintiff, as it fails to clarify the amount show above applies to the New Balance or the Settlement

Offer or to both amounts.

       20.     This statement caused Plaintiff a great deal of confusion and uncertainty as to the

offer provided, eventually impacting Plaintiff’s decision to pay the subject debt.

                                                    3
       Case 4:21-cv-00597 Document 1 Filed on 02/24/21 in TXSD Page 4 of 8




        21.      Upon information and belief, Defendant specifically designed their letter Collection

Letter to be ambiguous, confusing, and misleading in order to coerce Plaintiff into calling

Defendant so they could have an attempt to collect the subject debt over the phone.

        22.      Also notably missing from Defendant’s Letter was the required validation language

pursuant to the FDCPA.

                                                DAMAGES

        23.      The statute thus gives debtors a right to receive accurate information, which they

can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph

P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information

that helps consumers to choose intelligently ... .").

        24.      The value of receiving truthful information about one's financial affairs—and the

ill effects of receiving misleading information—may be hard to quantify.

        25.      But being misled to in violation of an anti-trickery statute like the FDCPA is a

concrete harm nevertheless. See Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-74, 102 S.

Ct. 1114, 71 L. Ed. 2d 214 (1982) (holding that a plaintiff "who has been the object of a

misrepresentation made unlawful" by federal statute suffered an injury in fact and thus had Article

III standing).

        26.      Defendant’s Letter would not only be highly confusing to the unsophisticated

consumer but would also be highly confusing to the most sophisticated consumer.

        27.      Simply put, Plaintiff was confused and mislead which impacted her ability to make

an educated decision regarding the subject debt.

        28.      Concerned with having had her rights violated, Plaintiff retained counsel to

vindicate her rights.



                                                   4
      Case 4:21-cv-00597 Document 1 Filed on 02/24/21 in TXSD Page 5 of 8




                                       CLAIMS FOR RELIEF

                                          COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       29.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

             VIOLATIONS OF SECTIONS 1692E AND E(10) OF THE FDCPA

       30.     Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any

false, deceptive, or misleading representation” in connection with the collection of a debt. 15

U.S.C. § 1692e.

       31.     Section 1692e(10) of the FDCPA prohibits a debt collector from using any false

representation or deceptive means to collect or attempt to collet any debt. 15 U.S.C. § 1692e(10).

       32.     Although the word “confusing” does not appear in section 1692e, courts have

“interpreted the FDCPA to prohibit confusing presentations.” See O’Boyle v. Real Time

Resolutions, Inc., 910 F.3d 338, 343 (7th Cir. 2018). Under this standard, a letter might be literally

true, but still be misleading or confusing. Id at 344.

       33.     Defendant’s Letter violated 15 U.S.C. §§1692e and e(10) because it is highly

confusing and ambiguous with respect to the specifics regarding Defendant’s settlement offer.

       34.      Simply put, Defendant’s letter conveys information that impacted and impeded

Plaintiff’s decision making process.

       35.     In no uncertain terms, the language in Defendant’s Letter would confuse the least

sophisticated consumer and can result in mass consumer deception and confusion. See Wade v.

Reg’l Credit Ass’n, 87 F.3d 1098, 1100 (9th Cir. 1996) (Court must judge the language of a

dunning letter from the perspective of the “least sophisticated consumer.”)

                                 VIOLATIONS OF 15 U.S.C. § 1692G

                                                  5
      Case 4:21-cv-00597 Document 1 Filed on 02/24/21 in TXSD Page 6 of 8




       36.    Section 1692g(a) provides:

       (a) Within five days after the initial communication with a consumer in connection
       with the collection of any debt, a debt collector shall, unless the following
       information is contained in the initial communication or the consumer has paid the
       debt, send the consumer a written notice containing –

              (1)     the amount of the debt;

              (2)     the name of the creditor to whom the debt is owed;

              (3)     a statement that unless the consumer, within thirty days after receipt
                      of the notice, disputes the validity of the debt, or any portion thereof,
                      the debt will be assumed to be valid by the debt collector;

              (4)     a statement that if the consumer notifies the debt collector in writing
                      within the thirty-day period that the debt or any portion thereof, is
                      disputed, the debt collector will obtain verification of the debt or a
                      copy of a judgment against the consumer and a copy of such
                      verification or judgment against the consumer and a copy of such
                      verification or judgment will be mailed to the consumer by the debt
                      collector; and

              (5)     a statement that, upon the consumer’s written request within the
                      thirty-day period, the debt collector will provide the consumer with
                      the name and address of the original creditor, if different from the
                      current creditor.



       37.    Section 1692g of the FDCPA requires debt collectors to make certain critical

disclosures to consumers, including certain validation requirements within 5 days of the initial

contact.

       38.    Defendant violated 15 U.S.C. §1692g by failing to adequately provide Plaintiff with

the disclosures required by the FDCPA.

       39.    At no point in time has Plaintiff received a written communication containing the

required information of the FDCPA referenced above.




                                                 6
      Case 4:21-cv-00597 Document 1 Filed on 02/24/21 in TXSD Page 7 of 8




       40.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e and g pursuant to section

k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to comply with

any provision of [the FDCPA] with respect to any person is liable to such person in an amount

equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)      in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.


       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that Defendant violated 15 U.S.C. §§ 1692e and g;

       B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s

               violation(s);

       C.      an award of such additional damages, as the Court may allow, but not exceeding

               $1,000.00;

       D.      an award of costs of this action, together with reasonable attorney’s fees as

               determined by this Court; and

       E.      an award of such other relief as this Court deems just and proper.




                                                 7
       Case 4:21-cv-00597 Document 1 Filed on 02/24/21 in TXSD Page 8 of 8




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: February 24, 2021                             Respectfully submitted,

                                                     EILEEN T. WALSH

                                                     By: /s/ Victor T. Metroff

                                                     Victor T. Metroff
                                                     Mohammed O. Badwan
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue
                                                     Suite 200
                                                     Lombard, Illinois 60148
                                                     +1 630-575-8181
                                                     vmetroff@sulaimanlaw.com
                                                     mbadwan@sulaimanlaw.com




                                                 8
